Citation Nr: 1030028	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  04-21 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In September 2006, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of that 
hearing is of record.

When the case was last before the Board in January 2010, it was 
remanded for additional development.  It has been returned to the 
Board for further appellate consideration. 

The Board notes that after the last supplemental statement of the 
case was issued in February 2010 the Veteran submitted additional 
medical evidence without a waiver of RO consideration of such 
evidence.  However, in light of the fully favorable nature of the 
decision herein, the Veteran is not prejudiced by the Board's 
initial consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2009); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  




FINDING OF FACT

The competent evidence is in equipoise as to whether the 
Veteran's degenerative disc disease of the lumbosacral spine is 
at least as likely as not etiologically related to active 
service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
degenerative disc disease of the lumbosacral spine was incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in August 2006, January 
2007, and July 2007, the RO and the Appeals Management Center 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and the 
types of evidence that will be obtained by VA.  Additionally, the 
notice letters informed the Veteran as to disability ratings and 
effective dates.

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice did 
not comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claim was readjudicated by the RO in February 
2010, after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The Board concludes that the duty to notify has 
been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, private medical evidence, records associated with a 
Social Security Administration (SSA) disability determination, 
and lay statements from associates of the Veteran.  Also of 
record and considered in connection with the appeal are various 
written statements submitted by the Veteran and his 
representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is 
satisfied as to compliance with the instructions from its January 
2010 remand.  Specifically, the January 2010 Board remand 
instructed the RO to provide the Veteran with an orthopedic 
examination to determine the nature and etiology of the Veteran's 
degenerative disc disease of the lumbosacral spine.  The Board 
finds that the RO has complied with the Board's instructions and 
that the February 2010 VA examination report substantially 
complies with the Board's January 2010 remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service. 38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection 
for degenerative disc disease of the lumbosacral spine because it 
was incurred during active service.  He specifically alleges that 
this disability is a result of his duties during active service, 
which included heavy lifting and moving heavy materials without 
safety equipment.  His DD Form 214 confirms that his military 
occupational specialty was preservation and packaging specialist.  
The Veteran further contends that his back problems from service 
reappeared several months after discharge, which he treated 
himself with over-the-counter medication and hot tub soaks.  They 
continued on and off ever since then.

The Veteran's service treatment records note that he was treated 
for low back pain of two weeks duration in January 1970.  He 
complained of pain in the left paralumbar area, shooting into the 
left abdomen.  He followed up a few days later with the same low 
back pain complaints on February 4, 1970.  It was noted that he 
had good and bad days, which were associated with heavy work.  
His November 1969 separation examination does not mention any 
back problems, as it precedes the onset of his in-service back 
pain.  The Veteran was hospitalized for a few days for back pain 
at the end of his period of active service.  In March 1970 the 
Veteran's back pain was noted to have resolved as a result of 
whirlpool use and exercises.  

The post-service medical evidence contains VA treatment records 
from March 1980 which notes that the Veteran complained of back 
pain of six weeks duration.  The assessment was low back pain and 
anxiety.  X-ray studies of the lumbosacral spine were normal.  

The record contains a letter from a private chiropractor which 
notes that the medical records in their office dated in 1979 and 
1980 were destroyed by a fire.  The letter indicates that the 
Veteran's claim that he was treated by the office's chiropractor 
in 1979 and 1980 is not disputed; however, the records were 
destroyed in the fire.  There are records that the Veteran 
received treatment in the chiropractor's office in 1987, however.  

A January 1987 private treatment record notes that the Veteran 
received pelvic traction in conjunction with other treatment to 
promote lower back and pelvic mobility.  The assessment was that 
the Veteran had degenerative disc disease, and that there were 
also hip problems.  X-ray studies revealed narrowing at L5-S1, 
consistent with degenerative joint disease.  

A February 1988 VA treatment record notes that the Veteran has 
had back pain that flares up occasionally.  

A March 1988 VA treatment record notes complaints of low back 
pain.  It was noted that the Veteran had a history of chronic low 
back pain for 15 years.  He had a severe episode of increased 
pain six months earlier.  His low back pain was noted to extend 
down his right lower extremity to his right calf.  

A June 1988 VA treatment record notes that the Veteran complained 
of chronic low back pain which he has had for years.  The 
diagnosis was lumbar disc disease.  

A February 1994 private magnetic resonance imaging (MRI) of the 
lumbosacral spine revealed some disc degeneration of L5-S1.  
Discectomy surgery was performed.  

A September 1994 private treatment record notes that the Veteran 
slipped and fell at work in January 1993.  He was seen in the 
emergency room and then for follow-up appointments.  

A questionnaire regarding lifting activities, signed by the 
Veteran's private physician, E. de Leon, M.D., in 2000, notes 
that the Veteran is only able to lift five pounds for a limited 
time.  He has spasms in the back muscles as well as chronic pain.  
He can stand or walk for two or three hours during an eight hour 
work day.  However, he can only stand for 30 minutes 
uninterrupted.  

A February 2001 VA examination report notes that the Veteran had 
severe back pain during service.  He has worked for the 
Department of Corrections for over 22 years and he has had back 
pain on and off through the years since service.  In February 
1997 he had to stop working.  

Several lay statements were submitted in May 2001 from 
individuals who indicate that they have known the Veteran to have 
had back problems since the 1970s.

The Veteran underwent a VA examination in January 2007.  The VA 
examiner indicated that the claims file and other records were 
reviewed.  The examiner noted that the Veteran first developed 
back pain approximately three to four months prior to his 1970 
discharge due to lifting some heavy cargo.  The back pain was 
concentrated mainly in the bilateral paraspinal muscles of the 
lumbosacral region, with some mild radiation into the proximal 
right lower extremity.  It was noted that the Veteran indicated 
that following his hospitalization in service, his pain resolved 
completely.  After he was discharged, he worked different 
civilian jobs in shipping and delivery.  Thereafter, he worked at 
a state Department of Corrections.  He indicated that he retired 
in 1997 because his job became significantly difficult to perform 
due to chronic back pain.  He underwent multiple trials of 
conservative physical therapy in 1979, 1980, and 1987 through 
1989.  Over time, the pain has become more frequent.  This is 
evidenced by the fact that he was able to work for a majority of 
the years following his discharge from service, but cannot work 
now.  The Veteran attributes this to the fact that his pain was 
intermittent; however, now the pain occurs all day.  The Veteran 
underwent a L4-5 discectomy in September 1994 by a private 
neurosurgeon.  This is the only surgical intervention he has 
received.  He is currently unemployed and claims that he is 
unable to work in any capacity secondary to his significant low 
back pain.  The examiner did not take any imaging studies, but 
commented that there was a February 1999 MRI.  

The January 2007 VA examiner diagnosed the Veteran with 
degenerative joint disease of the lumbosacral spine.  The 
examiner stated that there was no objective evidence of 
radiculopathy.  There was also a diagnosis of peripheral 
neuropathy of the upper and lower extremities, unrelated to spine 
disease.  The examiner opined that the Veteran's degenerative 
disease of the lumbosacral spine is less likely than not (less 
than a 50/50 probability) caused by or a result of his military 
service.  The examiner reasoned that although the Veteran first 
experienced back pain during the last few months of his service 
in 1970, he fully recovered from this episode prior to being 
discharged from the military.  He then went on to work for 
several years in the private industry where he held multiple jobs 
that involved shipping and moving heavy materials.  He was able 
to work for more than 20 years thereafter in the Corrections 
Department.  There is no objective evidence to support a claim 
that the spine disease is caused by or a result of active duty, 
nor is there objective evidence to support a claim that the spine 
disease had its onset within one year of discharge.  

The Veteran underwent another VA examination in February 2010.  
The report of that VA examination notes that the Veteran had back 
pain during service.  The claims file was reviewed by the 
examiner.  The examiner noted that the Veteran stated that he has 
had continuous and progressively worse back pain after service 
until September 1994 when he had an L4-5 discectomy.  Presently 
he complains of constant low back pain that radiates to both 
lower extremities down to the feet.  The Veteran retired in 1997 
as a correctional officer.  He stated that he stopped working due 
to his low back pain.  

The February 2010 VA examiner noted that an August 2007 MRI 
showed facet arthropathy and moderate to advanced degenerative 
disc disease with disc bulges at L4-5 and L5-S1, resulting in 
mild central stenosis with mild to moderate bilateral foraminal 
stenosis at L4-5 and severe bilateral foraminal stenosis at L5-
S1.  The diagnoses were lumbar degenerative disc disease, 
bilateral lumbar radiculopathy, and lumbar sacral spondylosis.  
The examiner opined that it is less likely than not that the 
Veteran's claimed lumbar spine condition was incurred during 
active service or within one year of discharge from service.  The 
examiner reasoned that the in-service lumbar spine condition was 
shown to have resolved after hospitalization.  The Veteran even 
acknowledged that it had resolved.  The Veteran stated that the 
pain reoccurred within a few months after discharge from service; 
but the examiner pointed out that there is no documentation of 
this reoccurrence because the Veteran did not seek any medical 
attention for it.  The examiner stated that the vast majority of 
cases of acute low back pain resolve without any long term 
sequelae.  The examiner stressed that there is no evidence to 
suggest that the Veteran had an ongoing back problem or that he 
suffered any serious injury to the lower back in service that 
would be likely to result in long term disability.  The examiner 
finally stated that regardless of the Veteran's mode of 
employment after service, there is a lack of evidence to support 
the Veteran's claim that his current back problem originated 
during service, as there is a period of about 10 years between 
the Veteran's discharge in 1970 and the first documentation of a 
back problem in 1980.

In a March 2010 letter from the Veteran's private physician, Dr. 
de Leon, it is noted that the Veteran's primary complaint during 
years of treatment has been chronic low back pain from 
degenerative disc disease.  Dr. de Leon indicated that he 
reviewed the Veteran's claims file, and it notes that the Veteran 
was hospitalized for an acute episode of back pain in January 
1970, when he awoke with sudden onset of left low back pain.  No 
X-rays were obtained at that time.  It was also noted that the 
Veteran was seen by VA in March 1980 for his low back pain; 
however, recommendations for X-rays were made but no official X-
ray reports were found.  In January 1987 the Veteran was seen for 
back pain at a private facility, during which time he was 
diagnosed with degenerative disc disease of L5-S1.  Dr. de Leon 
indicated that the Veteran reports having had back pain since his 
discharge in 1970, and this is confirmed by letters from his 
associates who knew him at that time.  Dr. de Leon opined that 
the record clearly shows that documentation of the Veteran's back 
pain has been since at least 1987.  Also, Dr. de Leon stated that 
it is clear that the Veteran injured his back in 1970, with a 
subsequent hospital admission.  Dr. de Leon pointed out that, 
unfortunately no X-rays were taken at that time.  Dr de Leon 
opined that it is more likely than not that the Veteran's back 
condition is related to service.  The reason given is that 
degenerative disc disease is a disease of chronicity, and is 
usually caused from chronic use/overuse of the back.  It can be 
accelerated through injury, however, and may only present 
initially as low back strain, as it likely did in the Veteran's 
case.

After reviewing the evidence of record, the Board finds that the 
evidence is in equipoise with respect to whether it is at least 
as likely as not that the Veteran's degenerative disc disease of 
the lumbosacral spine is etiologically related to active service.  
In this regard, there is evidence in the service treatment 
records of back problems of two weeks duration.  The Veteran was 
hospitalized for the back problems at that time, and the records 
reflect (and the Veteran has stated) that they resolved.  
However, it is important to note that no X-ray studies were 
performed to assess the back complaints during service.  

The record also reflects that the Veteran has consistently argued 
that he continued to have back problems within months after 
service.  Notably, the service separation examination notes a 
normal spine; however, this examination was performed prior to 
the in-service back injury and treatment.  Also, the Board notes 
that the medical opinions against the claim are based mainly on 
two points.  First, the January 2007 VA examiner incorrectly 
bases his negative opinion on the Veteran's post-service 
occupation having involved heavy lifting.  In addition, the 
February 2010 VA examiner opined that regardless of the mode of 
employment post-service, the fact remains that 10 years passed 
between the in-service back complaints and the first post-service 
back complaints.  First, the Veteran did not spend years of post-
service employment doing heavy lifting.  Next, with respect to 
the February 2010 VA examiner's statement, unfortunately, while 
this may be an accurate statement on its face, because the 
Veteran has repeatedly claimed to have had ongoing and worsening 
back pain since service (and claims to have only treated it with 
soaks and over the counter medicines, never having gone to seek 
medical treatment for it), this is not an adequate rationale for 
the opinion against the claim.  The Veteran is competent to 
describe ongoing back symptoms since service.

A March 2010 letter from Dr. de Leon indicates that it more 
likely than not that the Veteran's back problems began during 
service.  Dr. de Leon points out that X-rays were not taken in 
service and that the Veteran has complained of ongoing back 
problems since service, which he treated conservatively from 
home.  Dr. de Leon had the benefit of reviewing the entire claims 
file, and he addressed relevant post-service VA and private 
medical records from March 1980 and January 1987.

The abovementioned post-service medical records from March 1980 
and 1987 are not taken into account by the February 2010 VA 
examiner.  Although the March 1980 record indicates back pain of 
only 6 weeks duration, the March 1988 VA treatment record 
reflects that the Veteran had had back pain for 15 years and the 
August 1988 VA treatment record reflects complaints of back pain 
ongoing since 1969.  These statements, along with the Veteran's 
consistent complaints of ongoing back symptoms since a few months 
after service, coupled with the lay statements from the Veteran's 
associates which attest to his back problems dating back to the 
1970s, and Dr. de Leon's March 2010 opinion in favor of the 
claim, place the positive and negative evidence in relative 
equipoise.  

In this regard, the Board notes that there is no medical 
documentation of the Veteran's ongoing symptoms because he sought 
no treatment, and there is evidence of back complaints only 
dating back to 1973, which is not within one year from discharge.  
However, in giving the Veteran the benefit of the doubt, the 
Board finds that service connection is warranted for degenerative 
disc disease of the lumbosacral spine.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


